

115 HR 5432 IH: To deauthorize a water resources project at Bridgeport Harbor, Connecticut.
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5432IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Mr. Himes introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize a water resources project at Bridgeport Harbor, Connecticut.
	
 1. Bridgeport Harbor, ConnecticutBeginning on the date of enactment of this Act, that portion of the project for navigation, Bridgeport Harbor, Connecticut, authorized by the Rivers and Harbors Act of June 18, 1878 (20 Stat. 158), and as modified by the Rivers and Harbors Acts of August 11, 1888 (25 Stat. 401), March 3, 1899 (30 Stat. 1122), June 25, 1910 (36 Stat. 633), and July 3, 1930 (46 Stat. 919), and lying upstream of a line commencing at point 627942.09 N, 879709.18 E thence running southwesterly about 125 feet to a point 627832.03 N, 879649.91 E is no longer authorized.
		